DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 13 July 2022, with respect to the rejection(s) of claim(s) 1 – 4 and 6 – 20 under 35 USC 102 and 103 have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakata et al. (US PGPUB 2013/0030257 – previously cited) in view of Bachinski (US PGPUB 2009/0182393).  The new rejection is necessitated by amendment.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 and 6 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/730,056 (reference application) and copending Application No. 16/748,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘056 and ‘021 applications and the present application all recite a system and method for treating obstructive sleep apnea, comprising detecting an occurrence of obstructive sleep apnea, and activing a patch positioned on the patient in response to the detecting.  The ‘056 and ‘021 applications anticipate the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 and 6 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 12, and 17  have been amended to include the limitation “the patch further comprising one or more sensors, separate from the electrodes, directly coupled to the substrate, the sensors and processor performing the measuring and analyzing, and the treating the OSA event comprising applying electrical stimuli externally on the user via the electrodes.”  The specification of the present application appears to teach separate stimulator and sensor components on a chip (see Fig. 4 and paragraph 75).  However, the different components appear to be connected to the same electrodes (stimulator component 404 and sensor component 406 are both connected to electrodes 408).  It is understood that the same electrodes may be used for both the sensing and the stimulating.  
There does not appear to be support for “one or more sensors, separate from the electrodes…”  If applicant believes there is support in the specification, as originally filed, citations are requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4 and 6 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US PGPUB 2013/0030257 – previously cited) in view of Bachinski (US PGPUB 2009/0182393).
Regarding claims 1, 12, and 17, Nakata discloses an obstructive sleep apnea (OSA) suppression system, method, and computer-readable medium storing instructions, comprising: a respiration monitoring device adapted to measure a pattern of breathing by a user and analyzing the pattern using stored breath limits to determine one or more missed breaths by the user (e.g. paragraph 239 and 240); and a patch adapted to be externally coupled on a dermis of the user, the patch comprising a flexible substrate and an adhesive on a first side adapted to adhere to the dermis of the user, an electronic package directly coupled to the substrate, the electronic package comprising a processor, and electrodes directly coupled to the substrate and the electronic package (e.g. paragraph 187).  Nakata fails to teach that the patch comprises one or more sensors, separate from the electrodes, directly coupled to the substrate.
Bachinski teaches it is known to use a patch having both sensors and electrodes for stimulating (e.g. paragraphs 77 and 78).  The stimulation may be adjusted based on the sensed data (e.g. paragraph 78).  It would have been obvious to one having ordinary skill in the art to modify the patch as taught by Nakata with a patch having separate sensors and electrodes as taught by Bachinski, since such a modification would provide the predictable results of limiting the amount of hardware needed while effectively being able to adjust stimulation in real time based on the sensed data.
Regarding claims 2, 3, 13, 14, 18, and 19, Nakata discloses analyzing the pattern using a breath template comprising formats of breaths of the user to determine deviations from the formats (e.g. paragraph 240) and determining an OSA event based only on the analyzing and using only breathing parameters of the user (e.g. paragraphs 239 and 240).
Regarding claims 4, 11, 15, and 16, Nakata discloses detecting a leading edge of the OSA event comprising detecting the OSA event before a first breath is missed by the user due to OSA (e.g. paragraphs 143 – 148 and Fig. 16).
Regarding claims 6 – 8 and 20, Nakata discloses in response to detecting an occurrence of obstructive sleep apnea, activating the patch, the activating comprising generating an electrical stimuli to one or more nerves of the user via the electrodes (e.g. paragraph 148) and stimulating one or more branches of the hypoglossal nerve and causing a tongue to move (e.g. paragraph 20).
Regarding claims 9, Nakata discloses adapting a timing of the electrical stimuli based on the pattern of breathing (e.g. paragraphs 158 – 161).
Regarding claim 10, Nakata in view of Bachinski discloses the claimed invention except for the electrical stimuli comprising square waves having an amplitude between 10 and 100 volts, pulse widths between 100 and 500 microseconds, and a pulse repetition rate of between 2 and 60 pulses per second.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Nakata in view of Bachinski discloses stimulating electrodes on a neck patch in order to stimulate the hypoglossal nerve and cause the tongue to move in order to treat obstructive sleep apnea, as discussed above.  Therefore, finding the optimal parameters of the stimulation would require only routine skill in the art.
Regarding claim 21, Nakata in view of Bachinski discloses the claimed invention but does not specifically recite detecting a leading edge of the OSA event.  However, detecting leading edges of events is well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the invention of Nakata in view of Bachinski with detecting a leading edge of the OSA event, since such a modification would provide the predictable results of quickly allowing the device the adjust/administer therapy when the event first begins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792